O’HARA, Judge
(dissenting in part and concurring in part):
I disagree with the lead opinion’s conclusion that the order in Charge I is invalid under the circumstances.
The appellant, a 25-year old male at the time, had become involved with a 14-year old girl. The relationship had gone beyond being a platonic one. The girl’s mother made it very clear to the appellant’s commanding officer, via the duty officer, that she was opposed to the romantic relationship continuing. She had advised that “... if it continued, it’s going to be taken a lot further____” AE IV at p. 5. In response, appellant’s commanding officer advised him of the girl’s actual age and ordered him to cease all contact with this 14-year old. In other words, the girl was placed completely “off limits” to the appellant. Subsequently, the appellant was charged with violating the “off limits” order, as well as violating a station order, prohibiting guests (i.e., the 14-year old and her 13-year old friend) in the barracks between taps and reveille, and committing indecent acts with the 13-year old girlfriend of the 14-year old, all at U.S. Coast Guard Station Rockland, Maine, on 14 January 1995. He pled and was found guilty of those *526three charges, but he preserved for appeal his challenge to the validity of the “off limits” order.
I agree with the majority that romantic relations between minors and adults are not Constitutionally protected, particularly when the probable result of such inappropriate relationships is illegal sexual conduct. Cf. U.S. v. Henderson, 34 M.J. 174 (C.M.A.1992). Sexual abuse of a minor by an adult, whether or not it is with the minor’s ineffective consent, is unprotected criminal conduct. See Bowers v. Hardwick, 478 U.S. 186, 106 S.Ct. 2841, 92 L.Ed.2d 140 (1986). To suggest that a romantic relationship between an aggressive minor and an immature young adult, which is being conducted on the sly, will not eventually lead to sexual activity is to ignore basic human nature.
As the lead opinion notes, there is judicial recognition that interpersonal relations may be curtailed in the interest of preventing evident criminal conduct on military reservations. U.S. v. Flynn, 34 M.J. 1183 (A.F.C.M.R.1992) (order to cease all contact with female airman with whom the accused was suspected of fraternizing); U.S. v. Button, 31 M.J. 897 (A.F.C.M.R.1990) (order to stay away from his base family quarters and to have no contact with his step-daughter who the accused was allegedly sexually abusing); U.S. v. Hawkins, 30 M.J. 682 (A.F.C.M.R.1990) (order not to have any contact, verbal or physical, with three named service members, except through defense counsel; accused violated the order by contacting one of the named members who he had physically abused in the past and had also pressured to cover up a theft); U.S. v. Wine, 28 M.J. 688 (A.F.C.M.R.1989) (order to a married, but separated, member not to have any contact with the wife of another service member, even though they may be separated, where both members lived on base). In fact, a command’s failure to act when it was in a position to prevent likely known criminal conduct would justifiably subject it to criticism. The deleterious impact of criminal activity within the command on its mission, morale, discipline, and usefulness of its members is patent. Besides the burdens of dealing with a military or civilian prosecution and the potential loss of manpower until a qualified replacement is found, there are the efforts necessary to damage control the possible public relations fallout. And, if the public affairs aspects get out of hand, it further diverts resources from the command’s primary missions. The command’s reputation can suffer as a result of a few bad apples, which can also undermine the morale of the law-abiding members who did nothing to warrant the public opprobrium. If the reputation becomes, like in this case, that the Service is incapable of controlling inappropriate sexual relationships within its units, then parents may question the advisability of their sons and daughters joining such a Service. Moreover, while larger military units may be able to easily weather some loss of community support, most Coast Guard units are small and less autonomous and rely on the local community support to accomplish their missions. Therefore, I agree with the Military Judge’s conclusion that there was a sufficient military purpose to support the “off limits” order. The fact that it may have also benefited the mother in controlling her wayward daughter does not undermine the order’s otherwise valid military purpose. And, since the appellant was not charged with violating the order off base in the community, we need not address whether the order in those circumstances still has a sufficient military purpose. U.S. v. Womack, 29 M.J. 88, 91 (C.M.A.1989) (“Because appellant is not charged with violating the order in this way, we need not consider these aspects here. In this ease, the military context is obvious: Appellant is not entitled to relief based upon other, hypothetical conduct.” Citations omitted.); see also U.S. v. Dumford, 30 M.J. 137 (C.M.A.1990) (valid military necessity existed to require the accused to warn civilians, as well as service members, that he was an HIV carrier).
I do note that the record is unclear as to how and when the appellant violated the order in question at Station Rockland, Maine, on 14 January 1996. Since his initial contact with the 14-year old on board the cutter was not the result of any action on his part, the appellant could not be faulted for this encounter with the young girl. However, it is clear in the record from his subsequent ac*527tions that at some point, the appellant was not taking reasonable steps to extract himself from the situation, but was pursuing a course of conduct that was intended to rekindle the inappropriate relationship, clearly in violation of the “off limits” order. Therefore, I find the appellant’s plea of guilty to Charge I provident.
I agree with the majority’s disposition of the other issues raised by appellant. Consequently, I would hold the findings and sentence as correct in law and fact and affirm the findings of guilty and sentence as approved below.